Name: Commission Regulation (EEC) No 1633/92 of 25 June 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 92 Official Journal of the European Communities No L 171 /11 COMMISSION REGULATION (EEC) No 1633/92 of 25 June 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 1371 /92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 52, 27. 2. 1992, p. 34. ¥) OJ No L 145, 27. 5. 1992, p. 96. No L 171 /12 Official Journal of the European Communities 26. 6. 92 ANNEX to the Commission Regulation of 25 June 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 27 from 6 to 12 July 1992 Week No 28 from 13 to 19 July 1992 Week No 29 from 20 to 26 July 1992 Week No 30 from 27 July to 2 August 1992 0104 10 90 (') 56,259 51,912 50,116 49,251 0104 20 90 (') 56,259 51,912 50,116 49,251 0204 10 00 (2) 119,700 110,450 106,630 104,790 0204 21 00 (2) 119,700 110,450 106,630 104,790 0204 22 10 (2) 83,790 77,315 74,641 73,353 0204 22 30 (2) 131,670 121,495 117,293 115,269 0204 22 50 (2) 155,610 143,585 138,619 136,227 0204 22 90 (2) 155,610 143,585 138,619 136,227 0204 23 00 (2) 217,854 201,019 194,067 190,718 0204 50 1 1 O 119,700 110,450 106,630 104,790 0204 50 13 (2) 83,790 77,315 74,641 73,353 0204 50 15 (2) 131,670 121,495 117,293 115,269 0204 50 19 (2) 155,610 143,585 138,619 136,227 0204 50 31 (2) 155,610 143,585 138,619 136,227 0204 50 39 (2) 217,854 201,019 194,067 190,718 0210 90 11 (3) 155,610 143,585 138,619 136,227 0210 90 19 (3) 217,854 201,019 194,067 190,718 . (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.